DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a processing unit…” in claim 16; “a first positioning device…” in claim 16; “a second positioning device and the processing device…” in claim 16; “a first control unit…” in claim 17; “a second control unit…” in claim 17; “processing head is designed as…” and “processing head configured to…” in claim 22; “sensor unit…” in claim 25; and “a changing magazine…” in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 16-32 are objected to because of the following informalities: the words “and/or” appear throughout the claims. For the purpose of examination, the words “and/or” have been interpreted as the word --or--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the limitation requiring “the processing head is designed as a hand-guided processing device so that the processing head can be positioned manually at the specified processing position, in a state in which the processing head is removed from the first processing device and the processing head is configured to position the processing unit with the second accuracy at the specified processing position using the second processing device…” renders the claim indefinite for at least the following reasons:
The words “can be” in claim 22 render the claim indefinite because it is unclear whether the claim requires the processing device to be positioned manually or not. For the purpose of examination, the words “can be” have been interpreted as the word --is--.
According to claim 16, the processing head comprises “a first positioning device for moving the processing head in order to position the processing unit with a first accuracy at a specified processing position.” The further requirement in claim 22 that “the processing head is designed as a hand-guided processing device so that the processing head [is positionable] at the specified processing position” renders the claim indefinite because it is unclear how the processing head can be both positioned by the first processing device and positioned manually at the specified processing position. Accordingly, the metes and bounds of the claim are unclear. 
The limitation in claim 22 requiring “in a state in which the processing head is removed from the first processing device and the processing head is configured to position the processing unit with the second accuracy at the specified processing position using the second processing device” renders the claim indefinite. That is, the claim is indefinite because, according to claim 16, the processing head comprises the processing unit and the first positioning device for moving the processing head in order to position the processing unit with the first accuracy a the specified processing position. How can the processing head both comprise the first processing device and have a state in which the processing head is removed/separate from the first processing device? As such, the claim is indefinite because the metes and the bounds of the claim are unclear. 
Regarding claim 25, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are required by the claim. For example, it is unclear whether the claim requires the sensor unit to be arranged on the processing head. Accordingly, the claim is indefinite because the metes and bounds of the claim are unclear.
Regarding claim 27, the limitation requiring “the tool comprises a router, a saw, in particular a circular saw and/or jigsaw, a laser, a punching device, a cutting tool, in particular a textile and/or leather cutter, and/or a water jet and/or the applicator unit comprises a printing unit, expediently a 3D printing unit” renders the claim indefinite because it is unclear what the claim requires. For example, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase is part of the claimed invention. The word “expediently” further renders the claims indefinite because it is unclear whether the limitations following the word is part of the claimed invention. That is, does the claim require the saw to be either a circular saw or a jigsaw? Does the claim require the printing unit to be a 3D printing unit? Accordingly, the claim is indefinite because the metes and bounds of the claim are unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satou (US 2010/0175490 A1)
Regarding claim 16, Satou discloses a processing device comprising: a processing head (Fig. 1), the processing head comprising a processing unit (Figs. 1-3, element 20) designed as a tool [or] applicator unit (paragraph 0024), and a first positioning device (Figs. 1-3, elements 14-17, 28, 38) for moving the processing head in order to position the processing unit with a first accuracy (rough accuracy) at a specified processing position (supply position, P2; paragraph 0022-0023, 0026, 0032, 0034-0035, 0039-0040, 0043, 0049), wherein the processing head has a second positioning device (Figs. 1-3, elements 17, 33, 49) and the processing device is configured to position the processing unit at the specified processing position with a second accuracy (fine accuracy) using the second positioning device, the second accuracy being higher than the first accuracy, so that the lower accuracy of the first positioning device is compensated for by the positioning with the second positioning device (paragraph 0023, 0026, 0035-0037, 0041).
Regarding claim 17, Satou discloses the processing device according to claim 16, wherein the processing device has a first control unit (Figs. 1-3, element 41) for controlling the first positioning device and a second control unit (Figs. 1-3, element 50) for controlling the second positioning device (paragraph 0026, 0032, 0034, 0036-0037, 0040-0041, 0049).
Regarding claim 18, Satou discloses the processing device according to claim 17, wherein the processing device is configured to provide (Fig. 1, element 22) the first control unit with processing data defining the processing position in a first data format (actuation signal to drive motor 41) and to provide the second control unit with the processing data in a second data format (positive or negative voltage to piezoelectric actuator 50; paragraph 0036, 0040, 0041). It is inherent that the signal used by controller 22 to drive motor 41 would differ in format from the format of the signal used by controller 22 to drive piezoelectric actuator 50 because the mode operation of the actuators is different.
Regarding claim 19, Satou discloses the processing device according to claim 17, wherein the processing device is configured to provide position information (Figs. 1, element 21) to the first control unit [or] the second control unit in order to perform a position calibration between the first control unit and the second control unit (paragraph 0025-0026, 0041, 0043, 0051).
Regarding claim 20, Satou discloses the processing device according to claim 17, wherein the processing device is configured to provide the first control unit [or] the second control unit with time information in order to carry out a time alignment between the first control unit and the second control unit (paragraph 0026). 
Satou discloses a predetermined program for first moving first positioning device 38 using first control unit (motor) 41 so that processing unit 20 moves from standby position P1 to approximated supply position P2 and subsequently moving second positioning device 49 using second control unit (actuator) 50 so that processing unit 20 moves accurately to supply position P2. Note that sequential movements of first control unit 41 and second control unit 50 inherently include timing information for such sequential movements and such movements of first control unit 41 and second control unit 50 are time aligned.
Regarding claim 21, Satou discloses the processing device according to claim 16, wherein the processing device is configured to carry out the positioning with the first positioning device within an open-loop control and to carry out the positioning with the second positioning device within a closed- loop control (paragraphs 0025-0026, 0041 and 0051). Note that feedback from sensor 21 is used to control second positioning device(s) 33, 49, 50 and not the first positioning device(s) 14-16, 28, 38.
Regarding claim 22, Satou discloses the processing device according to claim 16, wherein the processing head is designed as a hand-guided processing device, so that the processing head can be positioned manually at the specified processing position, in a state in which the processing head is removed from the first positioning device, and the processing head is configured to position the processing unit with the second accuracy at the specified processing position using the second positioning device, so that a lower accuracy of the manual positioning is compensated by the positioning with the second positioning device (paragraph 0024-0026, 0040, 0044).
Regarding claim 23, Satou discloses the processing device according to claim 16, wherein the first positioning device has a first degree of freedom (Figs. 1-3 and 6, up/down) [or] a second degree of freedom for positioning the processing unit, and the processing device is adapted to compensate, using the second positioning device, for the lower accuracy of the first positioning device in the first degree of freedom [or] the second degree of freedom (paragraph 0035, 0040-0044).
Regarding claim 24, Satou discloses the processing device according to claim 16, wherein the processing device is adapted to determine (via Figs. 1-2, element 21) the position of the processing unit relative to the specified processing position and to perform the positioning of the processing unit using the first positioning device [or] the second positioning device based on the determined position of the processing unit (paragraphs 0025-0026, 0031, 0041, 0051).
Regarding claim 25, Satou discloses the processing device according to claim 24, wherein the processing device has a sensor unit (Figs. 1-2, element 21) arranged 
Regarding claim 26, Satou discloses the processing device according to claim 16, wherein the first positioning device comprises a robot device, an industrial robot, a gantry robot (Fig. 1, element 13-15), a SCARA robot, an articulated arm robot, a robot with linear axes, a rail vehicle, an apparatus travelling on a workpiece, [or] a traction system with ropes [or] chains (paragraphs 0022-0023).
Regarding claim 27, Satou discloses the processing device according to claim 16, wherein the tool comprises a router, a saw, in particular a circular saw [or] jigsaw, a laser, a punching device, a cutting tool, in particular a textile [or] leather cutter, [or] a water jet [or] tool the applicator unit comprises a printing unit, expediently a 3D printing unit (paragraph 0024, 0068).
Regarding claim 28, Satou discloses the processing device according to claim 16, wherein the processing device has a mechanical interface (Fig. 1, element 11, 12) to which the processing head [or] the processing unit is detachably attached (paragraph 0067).
Regarding claim 29, Satou discloses the processing device according to claim 16, wherein the processing device has a lifting means (Fig. 1, element 17) for handling the processing head, the processing unit [or] a workpiece (paragraphs 0022-0023).
Regarding claim 30, Satou discloses the processing device according to claim 16, wherein the processing device has a changing magazine for receiving at least one further processing head [or] at least one further processing unit (paragraph 0068).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dale Moyer/Primary Examiner, Art Unit 3664